Citation Nr: 1614645	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  13-13 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder disability.

2. Entitlement to service connection for a disability of both feet and toes.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to September 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010 and September 2010 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Virtual VA paperless claims processing system.  At the hearing the Veteran also raised the issue of service connection for a neck disability, which the Board in its March 2015 decision referred to the Agency Original Jurisdiction (AOJ) for appropriate action.  As the AOJ to date has not addressed this issue the Board continues to refer it for appropriate action.  

In December 2015 a waiver was received from the Veteran for initial RO review of additionally submitted evidence.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Records in the Virtual VA paperless claims processing system also have been reviewed and considered.  


FINDINGS OF FACT

1. A bilateral shoulder disability did not manifest in service and is unrelated to service; arthritis of both shoulders did not manifest within the one year presumptive period.  

2. A disability of both feet and toes did not manifest during service and is unrelated to service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a disability of both feet and toes have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2009 and February 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in March 2010.  Nothing more was required.  

VA also has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, identified and relevant private treatment records, claims submissions, and lay statements have been associated with the record.  

In its March 2015 remand, the Board instructed that the Veteran's service personnel records to include a January 1966 Request and Authorization for Temporary Duty Travel of Military Personnel and a February 1966 authorization for the Veteran to travel to Spain be obtained and associated with the file.  These two specific records do not appear to be associated with the file.  However, the Veteran's service personnel records were added to the file, to include an August 1966 service personnel record that shows the Veteran assisted in a recovery operation of an aircraft crash in Spain.  Further, in November 2015 the National Personnel Records Center confirmed that all personnel records were sent to be uploaded into VBMS.  Thus there has been substantial compliance with the Board's remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, 287 F.3d 1377 (Fed. Cir. 2002) (holding that there was no Stegall violation when there has been substantial compliance with the Board's remand order).

It appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

The Veteran also was afforded VA examinations in September 2015.  The Board finds the VA examinations and opinions to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  They are based on a review of the claims folder and the Veteran's medical history along with a supporting rationale for the conclusions reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

During the June 2014 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with 38 C.F.R. § 3.103 and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  After the hearing, the undersigned held the record open for thirty days to allow the Veteran to submit additional evidence in support of his claims.  

Analysis

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In June 2014 the Veteran testified that his bilateral shoulder disability was related to service in Spain.  He explained how he participated in the clean-up of a plane crash by driving buses and trucks over heavy terrain.  He suggested that the rough terrain driving caused his shoulder problems.  He also claimed he had shoulder problems due to sleeping on carts and in tents for a few months in Spain and on the cold ground in South Dakota during the winter.  The Veteran contended that he had fungus in his toes due to extensively wearing jump boots in service.  See also January 2010 and April 2010 statements.  

The Veteran's DD 214 shows that his military occupational specialty was as a vehicle operator during service.  His service personnel records and service treatment records show that he served in South Dakota and in Spain where he participated in recovering a nuclear bomb.  The Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to a bilateral shoulder disability and a disability of both feet and toes, or any symptoms reasonably attributed thereto.  His separation examination in July 1967 evaluated his upper extremities and his feet as normal.  On the accompanying report of medical history in July 1967 the Veteran denied having swollen or painful joints as well as arthritis and rheumatism.  

Post service medical records show that the Veteran has degenerative joint disease in his shoulders and onychomycosis in his toes.  See private medical records dated in January 2010.  

There is no evidence of degenerative joint disease of both shoulders for many years after service.  In particular, there is no evidence that degenerative joint disease was manifested within one year of service.  Therefore, service connection on a presumptive basis is not available.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The remaining questions are whether there is evidence of an inservice occurrence of an injury or disease and competent evidence of a nexus between the current bilateral shoulder and bilateral foot/toe disabilities and an inservice disease or injury.  

As for the bilateral shoulder disability, on VA examination in September 2015, the examiner reviewed the claims folder in conjunction with examining the Veteran.  Her diagnoses were shoulder strain and shoulder impingement syndrome in both shoulders and muscle atrophy in the right shoulder.  Reference was made to the Veteran's report that he injured his shoulders during service and they have caused him problems since. Consideration was also given to his contentions that his shoulder problems were related to cold weather exposure during service in South Dakota to include sleeping on the cold ground, as well as sleeping on carts and tents in Spain, and driving over heavy terrain in Spain to assist with the clean-up of a plane crash between a B-52 bomber and a KC 135 refueling unit.  The examiner opined that it would be speculative to provide an opinion as on enlistment examination the Veteran had no complaints of a bilateral shoulder condition and his service treatment records show that he was not treated for a bilateral shoulder disability during service.

As for the disability of both feet and toes, the Veteran also was afforded a VA examination in September 2015 by the same examiner.  The examiner reviewed the claims folder in conjunction with examining the Veteran.  Although the examiner provided a diagnosis of bilateral pes planus, the Veteran has not claimed that he has flat feet due to service and during his June 2014 Board hearing clarified that his disability is due to rubbing his toes against his boots during service.  The September 2015 examiner also noted that the Veteran had athlete's foot which caused his toenails to thicken and is painful.  In rendering an opinion as to whether it was at least as likely as not that the condition was incurred during service, the examiner was asked to comment on the Veteran's June 2014 testimony that he had fungus in his toes due to extensively wearing jump boots in service.  The examiner opined that it would be speculative to provide an opinion as on enlistment examination the Veteran had no complaints of a bilateral toe condition and his service treatment records do not show that he was treated for a bilateral toe condition.  

With regard to medical opinions, the credibility and weight to be attached to a medical opinion are within the Board's province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71   (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion. Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds the September 2015 VA opinions to be significantly probative as the examiner carefully reviewed the Veteran's medical history and his relevant longitudinal complaints. 

In Jones v. Shinseki, 23 Vet. App. 382 (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id. at 390.  It must also be clear that the physician has considered "all procurable and assembled data." Id. (citing Daves v. Nicholson, 21 Vet. App. 46 (2006)).  Finally, the physician must clearly identify precisely what facts cannot be determined.  Id.  

The September 2015 VA examiner opined that because the Veteran was not treated for a bilateral shoulder disability nor a disability of both feet and toes during service, an etiology opinion regarding the Veteran's current disabilities and service would be speculative.  She indicated that all the procurable and assembled evidence was considered and precisely identified the facts that cannot be determined, i.e. whether the Veteran had a bilateral shoulder disability and a disability of both feet and toes in service.  The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Id. at 388-91.  In short, the examiner's reference to speculation is not equivalent to the type of statement disfavored by Jones.

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As a general matter, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  Although the Veteran is competent to describe symptoms associated with his bilateral shoulder and bilateral foot/toe conditions, his report on his September 2015 VA examination that he has had shoulder problems since service it is not credible as it is inconsistent with the other evidence of record that does not reflect treatment for his shoulders until approximately 42 years after active service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  His service treatment records also show that on the July 1967 report of medical history he denied having swollen or painful joints.  It is likewise noteworthy that no reference was made to chronic shoulder or feet problems when the Veteran filed an earlier claim for compensation in April 1986.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604   (Fed. Cir. 1996).  

Moreover, and of significant import, the Veteran made no reference to chronic shoulder problems when he testified in September 1987 with respect to his now service connected low back disability.  At that time, he stated that his low back problems were related to his duties of driving a truck over rough terrain.  Had he been experiencing chronic shoulder problems at that time, one would expect that he would have mentioned such, especially since he now claims that his shoulder problem is related to that same in-service injury.  AZ v. Shinseki, 731 F.3d 1303   (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Veteran during his June 2014 Board hearing also admitted that no medical professional had ever related his current bilateral foot/toes disability to the boots he wore in service.  

Even if the Veteran's statements regarding his bilateral shoulder disability were credible, his opinion that his bilateral shoulder disability and disability of both feet and toes are related to service are outweighed by the unfavorable September 2015 VA examiner's opinions that based on the evidence of record it would be speculative to conclude that the bilateral shoulder disability and disability of both feet and toes was related to service.  These opinions, rendered by a medical doctor are highly probative as they reflected the VA examiner's specialized knowledge, training, and experience as to the diagnosis and etiology of the Veteran's bilateral shoulder and bilateral foot/toe disabilities, as well as consideration of all relevant lay and medical evidence of record.  To the extent the Veteran asserts that his current bilateral shoulder and disability of both feet and toes are related to service, the onset and etiology of these disorders are complex medical matters beyond the ken of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Whether the Veteran has a bilateral shoulder and disability of both feet and toes that is related to service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  A medical professional has greater skill. 

Arthritis is included among the chronic diseases under 38 U.S.C.A.  1101 and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, the Veteran's assertions of continuity of symptomatology pertaining to his bilateral shoulder arthritis are outweighed by the evidence of record.  Reference is again made to his earlier claim for service connection and the testimony he provided in 1987, where he made no reference to a shoulder problem.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for a bilateral shoulder disability and a disability of both feet and toes and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a bilateral shoulder disability is denied.

Service connection for a disability of both feet and toes is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


